     Case 3:21-cv-00100-MMD-WGC Document 33 Filed 05/03/21 Page 1 of 4




 1     SIGAL CHATTAH, ESQ.
       Nevada Bar No.: 8264
 2
       CHATTAH LAW GROUP
 3     5875 S. Rainbow Blvd #203
       Las Vegas, Nevada 89118
 4     Tel: (702) 360-6200
       Fax: (702) 643-6292
 5
       Chattahlaw@gmail.com
 6     Counsel for Plaintiffs

 7                               UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
                                                                 )
10     SHAWN MEEHAN, an individual, JANINE HANSEN, and )
       individual, LYNN CHAPMAN, an individual, MELISSA          )
11     CLEMENT, an individual,                                   )
                                                                 )
12                                                               ) Case No: 3:21cv 00100
                       Plaintiffs,
                                                                 ) MMD-WGC
13                                                               )
                vs.                                              )
14
                                                                 )
15     STEPHEN F. SISOLAK, in his official capacity as Governor )
       of the State of Nevada, AARON DARNELL FORD, in his ) REPLY
16     official capacity as the Attorney General of the State of )
       Nevada, BRENDA ERDOES, in her official capacity as        )
17     Head of Legislative Counsel Bureau, NICOLE                )
       CANNIZZARO, in her official capacity as Chair of the      )
18                                                               )
       Legislative Commission, DOES 1 through 100.
                                                                 )
19                                                               )
                Defendants.                                      )
20
                                                                 )
21                                                               )

22     PLAINTIFFS’ REPLY TO DEFENDANTS’ RESPONSE TO EMERGENCY MOTION
                          FOR PRELIMINARY INJUNCTION
23
              COME NOW, PLAINTIFFS, SHAWN MEEHAN Et Al, by and through the
24
25     undersigned attorney of record, SIGAL CHATTAH, ESQ., of the CHATTAH LAW GROUP,

26     and hereby submit to this Court, Plaintiffs’ Reply to Defendants’ Response to Plaintiffs’
27     Motion for a Preliminary Injunction against Defendants, to enjoin them from dilatory and
28
     Case 3:21-cv-00100-MMD-WGC Document 33 Filed 05/03/21 Page 2 of 4




       arbitrary closure of the State Legislative Building, precluding Plaintiffs (and others) from
 1
 2     engaging in constitutional lobbying efforts.

 3            The purpose of the Motion filed on February 24, 2021, was made on an emergency basis,
 4
       given the fact that three weeks had passed since the 81st Legislative Session commenced on
 5
       February 1, 2021, and the State Legislature was closed to the public, citing to the Governor’s
 6
       Emergency Orders on March 12, 2020, over one year ago.
 7
 8            At the time the Motion for Preliminary Injunction was filed, it was clear that there was

 9     no longer an Emergency, but an obvious abuse of arbitrary and capricious power to deny access
10     to the public of the Legislative Process, denying Plaintiffs’ constitutional rights.
11
              At this juncture, on April 15, 2021, Defendants announced the reopening of the
12
       Legislative building, 75 days into a 120-day Legislative Session, rendering the Emergency
13
       Motion and the purpose of Plaintiffs’ requests therein moot, allowing this Court to vacate the
14
15     hearing scheduled for same.

16
       A.     PLAINTIFFS CONCEDE THAT THE IMMEDIATE RELIEF REQUESTED
17
              TO REOPEN THE LEGISLATIVE BUILDING IS MOOT SINCE THE
18            BUILDING HAS REOPENED

19            Plaintiffs’ Motion for Preliminary Injunction is the only matter under review by this
20
       Court at this juncture. The reopening of the Legislative Building by Defendants on April 15,
21
       2021 renders the Motion and the related relief to the issuance of an Order of 1) enjoining
22
       Defendants of dilatory and arbitrary closure of the Legislative Building; 2) mandating that
23
24     Defendants immediately allow Plaintiffs and other members of the public petition their State

25     officials in person; 3) compliance must adhere to the social distancing requirements mandated
26     by the Nevada COVID-19 playbook, completely moot.
27
28

                                                        2
     Case 3:21-cv-00100-MMD-WGC Document 33 Filed 05/03/21 Page 3 of 4




       B.     PLAINTIFFS ARE STILL ENTITLED TO DECLARATORY RELIEF WHICH
 1
              IS NOT THE SUBJECT OF THE MOTION FOR PRELIMINARY
 2            INJUNCTION OR REVIEWABLE UNDER SAME

 3            On April 26, 2021, Defendants filed their Answer to Plaintiffs’ Complaint.
 4
       Specifically, to the allegations alleged in Plaintiffs’ Sixth Claim for Relief for Declaratory
 5
       Action, Defendants responded the following:
 6
 7                                                        VI.
 8               SIXTH CLAIM FOR RELIEF DECLARATORY ACTION (Against All Defendants)
                                                     ¶¶ 111-117.
 9            Legislative Defendants deny the allegations in paragraphs 111-117 of the Complaint,
              including, without limitation, all legal conclusions cast in the form of factual
10            allegations.
11            See [ECF 31] p5/8 lns 15-20.

12
              Any discussions regarding immunity and declaratory relief are wholly inappropriate at
13
       this juncture and are not the subject of Plaintiffs’ Motion for Preliminary Injunction, rendered
14
15     moot at this time. Therefore, any matters regarding immunity and declaratory relief must be

16     addressed by this Court when and if presented exclusively on its merits through a separate
17
       Motion for relief of same.
18
              Further, attempting to inject discussions regarding Declaratory Relief and Defendants’
19
       immunity into Plaintiffs’ mooted Request for Preliminary Injunction are inappropriate and
20
21     outside this Court’s purview of the requested relief made by Plaintiffs and must be addressed

22     in a separate pleading.
23            Accordingly, Plaintiffs are entitled to engage in discovery on all allegations and
24
       representations made by Defendants in their Response to Plaintiffs’ Motion for Preliminary
25
       Injunction.
26
27
28

                                                       3
     Case 3:21-cv-00100-MMD-WGC Document 33 Filed 05/03/21 Page 4 of 4




                                                 CONCLUSION
 1
 2             In light of Defendants’ actions on April 15, 2021, reopening the building, 75 days into

 3     the 81st Legislative Session, the Legislative Building is now open to the public and Plaintiffs
 4
       with precautionary measures in place rendering the Motion for Preliminary Injunction moot.
 5
               Therefore, this Court may vacate the hearing dated May 10 th, 2021 and allow Plaintiffs
 6
       to proceed with discovery in the ordinary course, in the interest of fair play and substantial
 7
 8     justice on the merits of this matter.

 9            DATED this _3rd_day of May, 2021.
                                               CHATTAH LAW GROUP
10
11                                                         /s/ Sigal Chattah
                                                           SIGAL CHATTAH, ESQ.
12                                                         CHATTAH LAW GROUP
                                                           5875 S. Rainbow Blvd. #203
13                                                         Las Vegas, Nevada 89118
14                                                         Tel.:(702) 360-6200
                                                           Attorney for Plaintiffs
15
16
                                       CERTIFICATE OF SERVICE
17
18            I hereby certify that on May 3rd, 2021, the foregoing Reply to Defendants’ Response

19    to Plaintiff’s Emergency Motion for Preliminary Injunction was filed electronically with the

20    Clerk of the Court for the United States District Court through the Court’s CM/ECF system.

21    I certify that all participants in the case who are registered CM/ECF users will be served by

22    the CM/ECF system.

23
                                                                 /s/ Sigal Chattah
24                                                               Sigal Chattah, Esq.
25
26
27
28

                                                       4
